Title: [September 1782]
From: Adams, John Quincy
To: 



      N.(1782.) S. September. 1st. Sunday.
      
      
       This forenoon the youngest Mr. Montréal came here. Din’d with Mr. Artaud at Mr. Rimbert’s. After dinner I took a walk with Mr. Artaud and the eldest Mr. Montréal to the Convent of St. Alexander Newsky. We went to see the tomb which is of solid silver. When I return’d Mr. D was gone to take a ride.
      
      
       
        
   
   Alexander Nevski, Russian hero and saint. As prince of Novgorod, he defeated the Swedes in 1240 at the future site of St. Petersburg, on the Neva (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.; Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      2d. Monday.
      
      
       This day the eldest Mr. Montréal came and dined with us. In the afternoon Mr. D. went and took a ride.
       Stay’d at home all day. Fine weather.
      
      

      3d. Tuesday.
      
      
       Mr. D went and took a ride in the afternoon. Stay’d at home all day. Fine weather.
      
      

      4th. Wednesday.
      
      
       This forenoon Coll. Vallentin arriv’d from Holland and brought us, letters from my Father. Mr. D took a ride, after dinner. Fine weather.
      
      
       
        
   
   Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:322–323; JA to Dana, 13 May (MHi:Dana Papers).


       
      
      

      5th. Thursday.
      
      
       This afternoon I went with Mr. Artaud to the Shops and bought some things. Mr. Artaud went to the Clubb. Mr. D went and took a ride. Fine weather all day.
      
      

      6th. Friday.
      
      
       This afternoon Mr. D. went to Mr. Wolff’s. Wrote a letter to my Father. Mr. D. walk’d out before dinner. Stay’d at home all day. Fine weather.
      
      
      
       
        
   
   Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:378. This letter contains the first indication that JQA was making plans to return to western Europe in response to JA’s firmly stated desire, expressed in his letter of 13 May, received two days before.


       
      
      

      7th. Saturday.
      
      
       This forenoon I went with Mr. D to Mr. Rimberts but found no body at home. After dinner I went with Mr. Artaud to the Academy to give my name to be advertised, but could not, because on Saturdays in the afternoon they do not take names. Every body that goes away from hence must have his name advertised in the News-papers at three different times.
      
      
       
        
   
   This procedure was necessary, as JQA later explained, “because no body can pass the frontiers without having a passport from St. Petersbourg. And no body can get a Passport from St. Petersbourg, without having his name advertised three times in the Newspapers: nor without Producing the Passport with which he came into Russia” (JQA’s essay on Russia [ca. Sept. 1783], M/JQA/43, Adams Papers, Microfilms, Reel No. 238). Public notice was also useful “so that if any occasion should present of a fellow traveller,” JQA might take advantage of it (Dana to JA, 16 Sept., Adams Papers).


       
      
      

      8th. Sunday.
      
      
       This forenoon Mr. D went to Mr. Wolff’s. Mr. Artaud dined out. Fine weather.
      
      

      9th. Monday.
      
      
       This forenoon I went with Mr. Artaud to the Academy and gave my name to be advertised. Young Mr. Montreal came here. I went and took a walk with him and Mr. Artaud in the summer garden. In the evening Mr. Artaud went to the concert. Mr. D. went and took a ride after dinner. Very fine weather all day.
      
      

      10th. Tuesday.
      
      
       St. Alexander Newsky’s Day, a very great holiday for the Russians. There was a procession in the forenoon, of priests that went from the church of Casan to the Convent of St. Alexander. Formerly her Majesty went with it on foot; but has left it off these five or six years. In the afternoon Mr. Artaud went into the country.
      
       

      11th. Wednesday.
      
      
       This forenoon I went with Mr. D. to see Mr. Normandes. Several persons dined here. After dinner Mr. D. went and took a ride. Took a walk upon the quay after supper.
      
      

      12th. Thursday.
      
      
       This day I din’d with Mr. D and Mr. Artaud at Mr. Rimbert’s. Borrow’d of Mr. Peyron two volumes of Piron’s works. In the evening Mr. Artaud went to the Clubb. Mr. D went and took a ride in the afternoon. Took a walk upon the quay after supper. Pretty good weather all day. Mr. D receiv’d a letter from Holland.
      
      
       
        
   
   Alexis Piron, French playwright and poet, whose nine-volume Oeuvres complettes . . . was published in Paris in 1776 (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.). JQA acquired early a two-volume set of his Oeuvres choisies, Geneva, 1777 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      13th. Friday.
      
      
       This forenoon I went to Mr. Normandes’s. In the afternoon Mr. D. went and took a ride. In the evening Mr. Hoogwerst came here.
      
      

      14th. Saturday.
      
      
       Stay’d at home all day. In the forenoon Mr. Wolff came to see Mr. D. In the afternoon Mr. D. went out and took a ride. Cloudy Weather.
      
      

      15th. Sunday.
      
      
       This forenoon the young gentlemen from Mr. Rimbert’s came here. Din’d at Mr. Rimberts. After dinner we went and took a tour into the country. Pass’d the evening and supp’d at Mr. Rimberts. Cloudy Weather.
      
      

      16th.
      
      
       Spent the evening and supp’d at Mr. Rimbert’s. Rainy weather all day. Mr. Artaud dined out.
      
       

      17th. Tuesday.
      
      
       This afternoon Mr. D. went and took a ride. Stay’d at home all day. Cloudy weather.
      
      

      18th. Wednesday.
      
      
       This afternoon I went with Mr. D. and drank tea at Mr. Peyron’s. Cloudy Weather.
      
      

      19th. Thursday.
      
      
       This forenoon the younger Mr. Montréal came here. Mr. Artaud dined at Mr. Rimbert’s. Stay’d at home all day. Mr. D went and took a ride after dinner. Cloudy weather.
      
      

      20th. Friday.
      
      
       This afternoon Mr. D went and took a ride. In the evening walk’d in the summer garden. Cloudy Weather.
      
      

      21st. Saturday.
      
      
       This afternoon Mr. D. went and took a ride. Stay’d at home all day. Stormy weather.
      
      

      22d. Sunday.
      
      
       This forenoon Mr. D. went to the Marquis de Verac’s. The young Gentlemen from Mr. Rimbert’s came here and I went and took a walk with them and Mr. Artaud in the summer garden. We were surprised by the rain. Dined at Mr. Rimbert’s. After dinner Mr. D. came away, and I spent the evening and supp’d there. Mr. Artaud came away before supper. Very variable weather all day.
      
      

      23d. Monday.
      
      
       This afternoon Mr. D went and took a ride. Walk’d in the summer garden after supper. Cloudy weather all day.
      
       

      24th. Tuesday.
      
      
       This forenoon I bought Moliere’s works. Mr. D. went to Mr. Colombi’s in the afternoon. Stay’d at home all day. Cloudy weather.
      
      
       
        
   
   JQA’s set in MQA, perhaps imperfect (in two editions) and possibly incomplete when he bought it, is Moliére’s Oeuvres, Paris, 1760, vols. 1–4, 6, and 7, and Paris, 1753, vol. 8. An inscription in vol. 1, “J. Q. Adams, St. Petersbourg, Septr. 23, 1782. 2 Rubles,” indicates that the works may actually have been purchased the day before (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      25th. Wednesday.
      
      
       This day all Mr. Rimbert’s family din’d here. In the forenoon Mr. D. went and took a walk. Mr. Artaud went in the evening to the Clubb. Rainy weather.
      
      

      26th. Thursday.
      
      
       This day I din’d at Mr. Rimberts’. After dinner I went and took a ride with Mr. D. out of town. Cloudy weather. Clear’d up at night.
      
      

      27th. Friday.
      
      
       Stay’d at home all day. Mr. D walk’d out before dinner and took a ride in the afternoon. Cloudy weather all day.
      
      

      28th.
      
      
       This afternoon two of the young gentlemen from Mr. Rimbert’s came here. Mr. D went and took a ride. Rainy weather All day.
      
      

      29th. Sunday.
      
      
       This forenoon I went and took a walk with Mr. Artaud and two of the young gentlemen from Mr. Rimberts in the summer garden. Mr. Artaud and Mr. Montréal went into the country to dine. Mr. Artaud return’d at about 6 o’clock P.M. Receiv’d a letter from Mr. Thaxter. Fine weather all day.
      
      
       
        
   
   No letter to JQA has been found. On this day Dana actually received two letters from Thaxter, one enclosed inside the other, and dated 21–27, and 31 Aug. (MHi:Dana Papers).


       
      
       

      30th. Monday.
      
      
       This evening I went with Mr. Artaud to the concert. After supper went and took a walk. Cloudy, rainy weather.
      
     